MEMORANDUM **
Federal prisoner Ricardo Bautista-Ramos appeals from the district court’s judgment denying his 28 U.S.C. § 2255 motion to vacate his sentence for illegal reentry after deportation in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28 U.S.C. § 2255, and we affirm.
Bautista-Ramos contends that the district court erred by imposing a sentence based on judge-found facts, contrary to United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). His claim is foreclosed because Booker does not apply retroactively to convictions that became final prior to its publication. See United States v. Cruz, 423 F.3d 1119, 1119 (9th Cir.2005).
To the extent Bautista-Ramos raises an argument not encompassed within the certificate of appealability (“COA”), we construe this as a motion to broaden the COA and deny the motion. See 28 U.S.C. § 2253(c)(2); 9th Cir. R. 22-l(e).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.